Filed 10/16/20 P. v. Sumlin CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

THE PEOPLE,                                                  B296808

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. TA139813)
         v.

DAVID ARNOLD SUMLIN,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Allen J. Webster, Jr., Judge. Remanded for
resentencing, with directions.
      Patricia S. Lai, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Scott A. Taryle, Supervising Deputy
Attorney General, Viet H. Nguyen, Deputy Attorney General, for
Plaintiff and Respondent.
               __________________________________
       In his prior appeal we affirmed David Arnold Sumlin’s
convictions on one count of attempted robbery and four counts of
assault with a firearm, vacated his sentence and remanded the
matter for a new sentencing hearing for the trial court to correct
several errors and to consider whether to exercise its discretion to
strike firearm-use enhancements imposed under the formerly
mandatory provisions of Penal Code sections 12022.5 and
12022.53, subdivision (b).1 (People v. Sumlin (Oct. 16, 2018,
B282873) [nonpub. opn.].) On remand the court exercised its
discretion not to dismiss the firearm enhancements. However, it
failed for unexplained reasons to correct any of the errors we had
directed it to address and further compounded that mistake by
resentencing Sumlin pursuant to an incorrect firearm-use
enhancement. We remand once again for the trial court to hold a
new sentencing hearing, to correct the errors discussed and to
permit Sumlin to challenge his ability to pay the fines, fees and
assessments the court imposed.
               PROCEDURAL BACKGROUND
      1. Sumlin’s Convictions, Original Sentence and Appeal
      Following a jury trial Sumlin was convicted of attempted
robbery (§§ 664, 211) (count 1) and four counts of assault with a
firearm (§ 245, subd. (a)(2)) (counts 2 through 5). The jury also
found true special allegations Sumlin had personally used a
firearm during the course of the offenses. In a bifurcated
proceeding after Sumlin waived his right to a jury trial on a




1     Statutory references are to this code unless otherwise
stated.




                                 2
specially alleged prior juvenile strike adjudication, the court
found the allegation true.
      The trial court declined to strike Sumlin’s prior juvenile
adjudication for a serious felony offense and sentenced him as a
second strike offender, imposing a state prison term of 18 years.
The court identified count 2 as the principal term, selected the
upper term of four years, doubled under the three strikes law,
plus the upper term of 10 years for the firearm enhancement
pursuant to section 12022.5. The court imposed concurrent
sentences of the upper term of four years on counts 3 through 5,
plus the upper term for each corresponding firearm enhancement
pursuant to section 12022.5. On count 1 the court imposed a
concurrent sentence of the upper term of three years, plus
10 years for the firearm enhancement pursuant to section
12022.53, subdivision (b).
      On appeal we rejected Sumlin’s argument that citation to
an incorrect firearm-use enhancement in the verdict form
violated his rights to a jury trial and due process. However, we
vacated Sumlin’s sentence and remanded the case for the trial
court to determine whether to exercise its newly enacted
discretion to dismiss the firearm-use enhancements imposed
pursuant to sections 12022.5 (on counts 2 through 5) and
12022.53, subdivision (b), (on count 1).2 To correct several errors
we also directed the trial court to: (1) clarify the record regarding


2     Amendments to sections 12022.5 and 12022.53, which
became effective January 1, 2018 and applied retroactively to
Sumlin and other defendants whose sentences were not final
before that date, gave the trial court discretion to strike or
dismiss previously mandatory firearm-use enhancements.
(See §§ 12022.5, subd. (c), 12022.53, subd. (h).)




                                  3
the offense for which the court found Sumlin had incurred the
prior juvenile adjudication; (2) double the concurrent determinate
terms imposed on counts 1, 3, 4 and 5 (see People v. Sok (2010)
181 Cal.App.4th 88, 95, fn. 6 [trial court erred in failing to either
double concurrent sentence or dismiss prior strike]); (3) correct
the February 8, 2017 minute order to state the jury found not
true the allegation Sumlin had personally and intentionally
discharged a firearm; (4) correct the May 25, 2017 minute order
to state the firearm-use enhancements for counts 1, 3, 4 and 5
were imposed concurrently rather than stayed pursuant to
section 654; and (5) correct the May 25, 2017 minute order to
state the firearm-use enhancements for counts 2 through 5 were
imposed pursuant to section 12022.5, subdivision (a), and not
section 12022.53, subdivision (b).3
      2. Sumlin’s New Sentence
       On remand the trial court declined to exercise its discretion
to strike or dismiss any firearm enhancements and again
imposed a sentence of 18 years on count 2 and concurrent
sentences of 14 years on counts 3, 4 and 5 and 13 years on
count 1. The court also imposed a $200 court operations
assessment ($40 per conviction) (Pen. Code, § 1465.8), a $30 court
facilities assessment (Gov. Code, § 70373) and a $300 restitution
fine (the statutory minimum) (Pen. Code, § 1202.4, subd. (b)).


3      Because we remanded the case for resentencing, we did not
address Sumlin’s argument the trial court had erred by failing to
sufficiently articulate its reasons for imposing upper term
sentences. During resentencing the trial court noted its prior
omission and articulated its reasons for imposing the upper term
sentences.




                                  4
The court failed to address any of the errors identified in our
opinion.
                          DISCUSSION
      1. The Trial Court Imposed Sentences Pursuant to an
         Incorrect Enhancement
       As we explained in our prior opinion, “Sections 12022.5 and
12022.53 provide distinct sentencing enhancements for a
defendant found to have ‘personally use[d] a firearm’ during the
commission of a felony. Section 12022.5, subdivision (a), provides
for a sentence enhancement of three, four or 10 years for personal
use of a firearm during the commission of any felony.
Section 12022.53, subdivision (b), provides for a 10-year
enhancement for personal use of a firearm during specific
enumerated felonies. Assault with a firearm, except for assault
with a firearm on a peace officer or firefighter, is not one of the
felonies to which section 12022.53 applies. (See § 12022.53,
subd. (a).)” (People v. Sumlin, supra, B282873 at p. 7.)
Accordingly, in this case, section 12022.53, subdivision (b),
applied to count 1 and section 12022.5, subdivision (a), applied to
counts 2 through 5.
       While there had been confusion at the original sentencing
hearing regarding which enhancements applied in this case, the
trial court had ultimately applied the correct enhancements for
each count. Unfortunately, confusion appears to have resurfaced
during the resentencing hearing (perhaps due to the court’s
reliance on the erroneous minute order discussed in our prior
opinion), and the trial court incorrectly sentenced Sumlin on
counts 2 through 5 pursuant to section 12022.53, subdivision (b).
Because it erroneously applied section 12022.53, subdivision (b),




                                 5
to counts 2 through 5, the trial court imposed 10-year terms as
each count’s enhancement and did not consider the three-four-
10-year triad available under section 12022.5, subdivision (a).
      Sumlin argues, the Attorney General concedes and we
agree, the matter must be remanded for resentencing.
(See People v. Morrison (2019) 34 Cal.App.5th 217, 223 [remand
necessary for resentencing when “the record does not reflect
whether [the trial court] understood that it could impose a lesser
enhancement”].) On remand the trial court must apply the
correct firearm-use enhancements to each count and again
determine whether to exercise its discretion to strike any of the
firearm-use enhancements. If it does not strike the
enhancements, the court must consider the triad of possible
sentences available pursuant to section 12022.5, subdivision (a).4
      2. On Remand the Trial Court Must Clarify the Offense
         Pursuant to Which It Found Sumlin Had Suffered a
         Prior Juvenile Adjudication
      In our prior opinion we identified discrepancies in the
record regarding the offense for which the trial court found
Sumlin had suffered a prior juvenile adjudication. The
information alleged Sumlin had suffered two prior serious or
violent felony adjudications on July 31, 2009—rape (§ 261,
subd. (a)(2)) and oral copulation by force (§ 288a, subd. (c)(2)). In

4     Relying on our decision in People v. Dueñas (2019)
30 Cal.App.5th 1157, Sumlin contends the court erred in
imposing the restitution fine and court security and facilities fees
without determining his ability to pay. At resentencing Sumlin
will have the opportunity to request a hearing and to present
evidence concerning his inability to pay any applicable fines, fees
and assessments.




                                  6
an amended information the prior strike allegation was modified
to allege Sumlin had previously been convicted (through a
juvenile adjudication) of attempted carjacking (§§ 664, 215,
subd. (a)) with a firearm-use enhancement. As we explained,
“The only evidence submitted during the bifurcated trial was a
‘certified priors package,’ which the prosecutor represented
‘shows that Mr. Sumlin was convicted . . . [of] violating Penal
Code section 664/215, subsection (a), [(attempted carjacking)]
with a Penal Code section 120225.53(b) [(firearm-use)]
enhancement.’ The package is not part of the record on appeal.
Despite the amended allegation and the prosecutor’s statement,
the trial court stated on the record it found true Sumlin had
juvenile adjudications for forcible rape and forcible oral
copulation. Consistent with the trial court’s oral pronouncement
the minute order for May 25, 2017 states the court found true the
allegations of prior adjudications for sections 261,
subdivision (a)(2), and 288a, subdivision (c)(2).” (People v.
Sumlin, supra, B282873 at pp. 4-5, fn. 2.) The parties failed to
raise this issue on appeal, but we directed the trial court to
clarify its finding during the resentencing hearing. The trial
court neglected to do so.
       Sumlin now argues the trial court violated his federal and
state due process rights by finding true a prior juvenile
adjudication that had not been pleaded in the amended complaint
and had not been proved at the bifurcated trial. In the
alternative, Sumlin argues there was insufficient evidence to
support a finding he had suffered prior juvenile adjudications for
rape and oral copulation by force. The Attorney General
contends Sumlin’s due process argument is precluded because it
is beyond the scope of this court’s remand order. Nonetheless,




                                7
the Attorney General concedes the trial court failed on remand to
clarify the offense(s) on which it based its prior strike finding.
       Because it is unclear from the record whether the trial
court found true Sumlin had suffered a prior juvenile
adjudication for attempted carjacking or for rape and oral
copulation by force, we remand for the trial court to explicitly
state its finding as to the offense for which Sumlin suffered a
prior juvenile adjudication. In the absence of an unambiguous
finding, we are unable to assess Sumlin’s argument the finding
violated his due process rights or was not supported by
substantial evidence.
      3. A Juvenile Adjudication May Be Used as a Strike Even
         Though There Was No Right to a Jury Trial in the
         Juvenile Proceedings
      Sumlin argues the use of a juvenile adjudication as a prior
strike conviction violated his Sixth and Fourteenth Amendment
rights to have a jury determine any fact that increases his
sentence above the statutory maximum under the principles
articulated in Apprendi v. New Jersey (2000) 530 U.S. 466.
Sumlin acknowledges not only that Apprendi specifically
excluded prior convictions from those facts that must be
submitted to a jury but also that the California Supreme Court
expressly rejected this precise argument in People v. Nguyen
(2009) 46 Cal.4th 1007 (Nguyen).
      Nonetheless, Sumlin argues Nguyen was incorrectly
decided and its reasoning has been undermined by the more
recent decisions in People v. Gallardo (2017) 4 Cal.5th 120,
Mathis v. United States (2016) 136 S.Ct. 2243, and Descamps v.
United States (2013) 570 U.S. 254. However, these cases have
not overruled Nguyen or analyzed the propriety of a sentencing




                                8
court’s use of a prior juvenile adjudication to increase a sentence
in an adult criminal trial. (See People v. Romero (2019)
44 Cal.App.5th 381, 389-390 [“although Gallardo, Mathis, and
Descamps all disapprove judicial factfinding by a sentencing
court to determine whether the defendant suffered a qualifying
prior conviction when that issue is unclear from the fact of the
conviction itself, none of those cases calls into question Nguyen’s
holding that a sentencing court may impose a sentence
enhancement based on a prior juvenile adjudication, despite the
lack of right to a jury trial in that proceeding”].) Accordingly, we
are bound to follow the Supreme Court’s ruling in Nguyen. (Auto
Equity Sales, Inc. v. Superior Court (1962) 57 Cal.2d 450, 455.)
                         DISPOSITION
      The convictions are affirmed. The sentence is vacated in its
entirety, and the matter remanded to allow the trial court to
conduct a new sentencing hearing to sentence Sumlin pursuant
to the correct firearm-use enhancements, clarify its finding
regarding the offense for which Sumlin suffered a prior juvenile
adjudication and correct or modify its prior orders in accordance
with this opinion and our prior opinion.


                                           PERLUSS, P. J.
      We concur:


            SEGAL, J.


            FEUER, J.




                                 9